In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS
                                            No. 14-303V
                                        Filed: April 1, 2015

* * * * * * * * * * * * * * * *                                UNPUBLISHED
JAMES PIKE,                   *
                              *                                Special Master Dorsey
            Petitioner,       *
                              *
v.                            *                                Joint Stipulation on Damages;
                              *                                Influenza (Flu) Vaccine; Guillain-
SECRETARY OF HEALTH           *                                Barrė Syndrome (GBS); Attorneys’
AND HUMAN SERVICES,           *                                Fees and Costs; Reasonable Amount
                              *                                To Which Respondent does not
            Respondent.       *                                Object.
                              *
* * * * * * * * * * * * * * * *

Diana Stadelnikas Sedar, Maglio Christopher and Toale, PA (FL), Sarasota, FL, for petitioner.
Justine Elizabeth Walter, United States Department of Justice, Washington, DC, for respondent.

                                            DECISION1

        On April 15, 2014, James Pike (“petitioner”), filed a petition pursuant to the National
Vaccine Injury Compensation Program.2 42 U.S.C. §§ 300aa-1 to -34 (2006). Petitioner alleged
that an influenza (“flu”) vaccine administered to him on October 27, 2011, caused him to suffer
from Guillain-Barrė syndrome (GBS). Petition at 1-2. Petitioner further alleged that he suffered
the residual effects or complications of his vaccine injury for more than six months. Id. at 2. On


1
  Because this decision contains a reasoned explanation for the undersigned’s action in this case,
the undersigned intends to post this ruling on the website of the United States Court of Federal
Claims, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116
Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501 note (2006)). As provided by
Vaccine Rule 18(b), each party has 14 days within which to request redaction “of any
information furnished by that party: (1) that is a trade secret or commercial or financial in
substance and is privileged or confidential; or (2) that includes medical files or similar files, the
disclosure of which would constitute a clearly unwarranted invasion of privacy.” Vaccine Rule
18(b).

2
 The National Vaccine Injury Compensation Program is set forth in Part 2 of the National
Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended,
42 U.S.C. §§ 300aa-1 to -34 (2006) (Vaccine Act or the Act). All citations in this decision to
individual sections of the Vaccine Act are to 42 U.S.C.A. § 300aa.

                                                  1
April 1, 2015, the parties filed a stipulation, stating that a decision should be entered awarding
compensation.

        Respondent denies that the influenza immunization caused petitioner’s GBS or any other
injury or his current condition. Nevertheless, the parties agree to the joint stipulation, attached
hereto as Appendix A. The undersigned finds the stipulation reasonable and adopts it as the
decision of the Court in awarding damages, on the terms set forth therein.

       The parties stipulated that petitioner shall receive the following compensation:

       a. A lump sum of $45,000.00, in the form of a check payable to petitioner. This
          amount represent compensation for all damages that would be available under 42
          U.S.C. § 300aa-15(a).

       b. A lump sum of $12,647.05, in the form of a check payable to petitioner and
          petitioner’s attorney, Diana L. Stadelnikas Sedar, Esq., at Maglio, Christopher
          & Toale, PA, for attorneys’ fees and costs available under 42 U.S.C. §300aa-15(e),
          and in compliance with General Order #9, no out-of-pocket expenses were incurred
          by petitioner in proceeding on the petition.

       Stipulation ¶ 8.

       The undersigned approves the requested amount for petitioner’s compensation.
Accordingly, an award should be made consistent with the stipulation.

         In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court SHALL ENTER JUDGMENT in accordance with the terms of the parties’
stipulation.3

       IT IS SO ORDERED.

                                              s/ Nora Beth Dorsey
                                              Nora Beth Dorsey
                                              Special Master




3
 Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of
notice renouncing the right to seek review.


                                                  2